     Case 2:13-cr-00453-ADS-AKT Document 221 Filed 08/26/19 Page 1 of 1 PageID #: 2105
     Case 2:13-cr-00453-ADS-AKT Document 220 Filed 08/26/19 Page 1 of 1 PagelD #: 2104


                                                    THE LAW OFFICES OF
                                        ANDREW          J.    FRISCH,PLLC


         ONE PENN PLAZA
                                                                                            JASON D. WRIGHT
             1513rd FLOOR
                                                                               ADMITTED IN NEW YORK VIRGINIA
     NEW YOBK. NEW YORK 10119
                                                                                   AND THE DISTRICT OF COLUMBIA
            ~ ee&-8000
                                                                                                      OF COUNSEL
         FAX: (e4e) 004.-013'52
                                                         August 26, 2019

       ByECF

       The Honorable Arthur D. Spatt
       United States District Judge                                                                     FILED
       Eastern District of New York                                                             IN CLERK'S OFFICE
                                                                                          U.S. DISTRICT COURT E.D.N.Y.
       100 Federal Plaza
       Central Islip, New York 11 722                                                     *           AUG 26 2019   *
                         Re: Brian Callahan v. United States,                             LONG ISLAND OFFICE
                             United Slates v.. Adam Manson;
                            Docket Number 13-453 (ADS)

       Dear Judge Spatt:

                       By my reading of the applicable rules, reply papers in further support of the
       pending petition of Brian Callahan and associated motions of Mr. Callahan and Adam Manson
       are due today. The government submitted its responses to these applications on August 19, 2019.
       I submit this letter as an application that I be permitted to reply on or before October 4, 2019.
       That date should afford ample time for the parties to hear from the Second Circuit, which has
       calendared oral argument for September 5, 2019, on Mr. Callahan's appeal from the Court's
       order of July 31, 2019, and be sufficiently in advance of Mr. Manson's sentencing, scheduled for
       October 18, 2019.

                         I appreciate the Court's consideration.

ft,· 'f f \ ·, ( c.Jl-i :,,J 5 I -kl    ii- ..J         'Respectfully submitted,


                                                        Isl
                                                        Andrew J. Frisch

       cc: AUSA Christopher Caffarone

                                              /s/ Arthur D. Spatt
                                                                                   ---........ ,,_,

                                         G\-5•          0.J.
                                                  WWW.ANDBBWPRISCB.COM
